DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2. 	Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to reasonably convey to one
skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the
claimed invention. The making of a film having the claimed heat seal strength, or a ‘peelable
seal’ as disclosed in the specification, is not disclosed in the specification.

Claim Rejections – 35 USC § 102
3.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
and 19 — 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) as evidenced by
Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1).
With regard to Claims 1 — 2, Bekele et al disclose a film (paragraph 0005) comprising a
first layer comprising modified polyamide (paragraph 0012) and a third layer that is a tie layer
(paragraph 0017) and a fourth layer adhered directly to the tie layer (paragraph 0020) that is
polyamide (paragraph 0021) and a second layer that is unmodified polyamide (paragraph 0014)
between the first layer and the third layer (paragraph 0005); the fourth layer is therefore a first
polar layer comprising a polar polymer that is polyamide, and the third layer is a compatibilizer
layer, comprising a polar polymer compatiblizer, because it is a tie layer and therefore
compatibilizes two layers; the first polar layer and the compatibilizer layer together are therefore
structurally identical to a base film; the film is printed, and because the film is transparent the
print is seen clearly through the film (paragraph 0092); a film that has all layers printed,
including the second layer between the second layer and the first layer, is therefore disclosed;
the first layer is also a sealant, because the film is formed into a package for packaging an article,
by heat sealing the film to itself (paragraph 0106) and it is disclosed that the first layer is for
contacting the article (use of modified polyamide may provide a reduced reactivity with the
packaged contents; paragraph 0003); the film is oriented and annealed (paragraph 0105) and has
a shrink value of less than 10% in both the machine and transverse direction (non — heat
shrinkable; paragraph 0103). Bekele et al do not disclose that the film is recyclable, but
Sierakowski et al disclose that polymeric materials have good recyclability (paragraph 0002).
With regard to Claims 3 — 4, the polar layer is therefore an outer layer of the base film
and the recyclable film.

value of less than 10% in both the machine and transverse direction are therefore disclosed.
With regard to Claim 20, the package is a pouch (paragraph 0106), and therefore
comprises a mouth that is configured to be opened, or opened wider, for complete product
removal.



Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 15 — 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) as evidenced by
Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1).
Bekele et al and Sierakowski et al disclose a film as discussed above. With regard to
Claim 15, Bekele et al and Sierakowski et al do not disclose a barrier material between the base
film and the sealant. However, Bekele et al disclose one or more additional layers adhered to the
first polar layer (paragraph 0020). It would have been obvious for one of ordinary skill in the art
to provide for an additional polar compatibilizer layer and an additional first polar layer,
therefore a new ‘base film,’ as Bekele et al disclose one or more additional layers adhered to the
first polar layer. A polyamide layer, which is the first polar layer, would therefore be between
the new base film and the sealant, and Bekele et al also disclose that polyamide is a barrier

With regard to Claim 16, alternatively, the original base film may be considered to be the
‘base film.’ Additionally, it would have been obvious for one of ordinary skill in the art to
provide for an additional first polar layer that is an additional layer of the modified polyamide,
as Bekele et al disclose one or more additional layers adhered to the first polar layer.
With regard to Claim 18, the claimed heat seal strength is not explicitly disclosed by
Bekele et al. However, a film requiring 4.5 pounds / inch to separate the layers is disclosed
(paragraph 0032). It would have been obvious for one of ordinary skill in the art to provide for
the claimed heat seal strength, as a film requiring the same amount of force to separate the layers
is disclosed.

ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated July 9, 2021, that because knowledge of the making of peelable seals is known in the art, it is not necessary to provide further explanation of the method of making. Patent documents in which systems are disclosed are also cited.
However, because no specific method is disclosed, undue experimentation would be necessary to make the claimed invention.
Applicant also argues, on page 7 of the remarks dated July 9, 2021, that the tie layer disclosed by Bekele et al is not the claimed compatibilizer layer because the fourth layer and second layer disclosed are both polar layers.
However, Bekele et al disclose in paragraph 0021 that the fourth layer is alternatively polyethylene.

However, it is unclear why the phrase does not alternatively mean that the disclosed printing is within the film structure.
Applicant also argues on page 8 that Bekele  et al disclose non – polyolefin layers, as well as polyolefin layers, and is therefore not recyclable.
However, because polyolefin layers are disclosed, partial recyclability is disclosed. Recyclability is therefore disclosed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782